Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 5, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  157711-2                                                                                                  Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 157711-2
                                                                    COA: 342570; 342574
                                                                    Tuscola CC: 16-013763-FH;
  AARON DANIEL SPENCER,                                             17-013985-FH
          Defendant-Appellant.

  ____________________________________/

          On order of the Court, the application for leave to appeal the April 12, 2018 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 5, 2018
         a1128
                                                                               Clerk